Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 21, 2021

The Court of Appeals hereby passes the following order:

A22A0704. ORLIN AVILA-CASTELLANO v. THE STATE.

      Orlin Avila-Castellano was convicted of burglary, armed robbery, and
aggravated assault. Following the denial of his motion for new trial, Avila-Castellano
appealed to this Court. We affirmed his convictions. Avila v. State, 322 Ga. App. 225
(744 SE2d 405) (2013). Avila-Castellano later filed an extraordinary motion for new
trial, which the trial court denied. He then filed this direct appeal, but we lack
jurisdiction.
      An order denying an extraordinary motion for new trial must be appealed by
discretionary application. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App.
327, 329 (489 SE2d 129) (1997). “Compliance with the discretionary appeals
procedure is jurisdictional.” Hair Restoration Specialists v. State of Ga., 360 Ga.
App. 901, 903 (862 SE2d 564) (2021) (punctuation omitted). Avila-Castellano’s
failure to follow the proper procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/21/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.